Citation Nr: 9926532	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
status-post fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1986 to July 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
by the Baltimore, Maryland RO, which granted service 
connection for a right knee disability, a left knee 
disability, and a left ankle disability, all rated as 
noncompensable from July 1993.  In February 1996, the ratings 
for the veteran's service-connected right and left knee 
disabilities were both increased from 0 percent to 10 
percent, effective from July 1993.  In July 1998, the rating 
for the veteran's service-connected left ankle disability was 
increased from 0 percent to 10 percent, effective from July 
1993.  This case was previously before the Board in July 1996 
when it was remanded for additional development. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained by the 
RO.

2.  The veteran's right knee disability and left knee 
disability are currently manifested by complaints of pain as 
noted on a December 1997 VA examination report; clinical 
findings include range of motion from 0 degrees to 130 
degrees, and no evidence of subluxation or lateral 
instability.

3.  The levels of disability attributable to the right knee 
disability and left knee disability have not been shown to 
have been more severe than that reflected on the December 
1997 VA examination at any time since July 1993.

4.  The veteran's service-connected left ankle disability is 
currently manifested by the veteran's complaints of pain as 
noted in a December 1997 VA examination report; clinical 
findings include range of motion at 20 degrees of 
dorsiflexion to 35 degrees of plantar flexion.  

5.  The level of disability attributable to the left ankle 
disability has not been shown to have been more severe than 
that reflected on the December 1997 VA examination at any 
time since July 1993.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee disability have not 
been met at any time since July 1993.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, to include § 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee disability have not 
been met at any time since July 1993.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, to include § 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left ankle disability have not 
been met at any time since July 1993.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records note that the veteran injured his 
left ankle and left knee while playing basketball in 1987.  
X-rays revealed a fractured left ankle.  Service medical 
records also note that the veteran injured his left knee 
while playing basketball in May 1990.  Assessment was medial 
collateral ligament strain.  The veteran was seen on several 
occasions in 1992 and 1993 with complaints of bilateral knee 
pain.  Examination revealed full range of motion and intact 
ligaments; assessment included bilateral patellar tendonitis.  
The veteran was discharged in July 1993.

A September 1993 VA examination report notes the veteran's 
complaints of constant pain and occasional swelling in his 
knees and left ankle.  Examination of the knees revealed 
normal appearance without deformity.  There was no swelling, 
fluid, heat, erythema or tenderness.  There was mild crepitus 
bilaterally on extension.  There was no subluxation, 
contracture or instability.  Range of motion was from 0 
degrees to 140 degrees bilaterally.  Examination of the left 
ankle revealed normal appearance without deformity.  There 
was no swelling, heat erythema, tenderness or crepitus.  
Range of motion was dorsiflexion to 10 degrees and plantar 
flexion to 45 degrees.  Gait was normal.  Neurological 
examination was normal.  Diagnoses included chronic sprains 
of both knees and the left ankle.

In January 1994, the RO granted service connection for a 
right knee disability, a left knee disability, and a left 
ankle disability, all rated as noncompensable from July 1993.  
The veteran appealed.

The veteran submitted records from Raymond D. Drapkin, M.D., 
his private physician.  June 1994 MRI reports note findings 
of intact ligaments and minimal degenerative changes in both 
knees.  A June 1994 letter from Dr. Drapkin notes that the 
veteran "has a diagnosis consistent with chronic 
chondromalacia of his left knee . . . that has not responded 
to conservative care."  Dr. Drapkin noted that the veteran 
was a candidate for arthroscopic surgery of the left knee.

A December 1995 VA examination report notes the veteran's 
complaints of intermittent pain and swelling in both knees, 
primarily on strenuous activity.  Examination of both knees 
revealed normal appearance without deformity.  There was no 
swelling, heat, fluid, erythema, or tenderness.  There was 
mild crepitus bilaterally on extension.  There was no 
subluxation, contracture, laxity, or instability.  Range of 
motion bilaterally was extension to 0 degrees and flexion to 
130 degrees.  The examination report also notes the veteran's 
complaints of intermittent pain in his left ankle.  He denied 
any swelling.  Examination of the left ankle revealed normal 
appearance without deformity.  There was no swelling, fluid, 
heat, erythema, or crepitus.  There was moderate tenderness 
along the lateral malleolus.  The fracture was well healed.  
There was no angulation, shortening, or false motion.  Range 
of motion was dorsiflexion to 10 degrees and plantar flexion 
to 40 degrees.  Gait was normal.  Diagnoses included 
bilateral chondromalacia and status post fracture of the left 
ankle.

A February 1996 rating decision increased the ratings for 
both the veteran's right knee disability and his left knee 
disability from 0 percent to 10 percent, effective in July 
1993.

The evidence of record indicates that pursuant to the Board's 
remand, the RO obtained VA outpatient treatment records and 
x-ray reports dated from 1995 to 1997.  January 1995 and June 
1995 x-ray reports revealed mild degenerative changes in both 
knees.  A March 1997 x-ray report revealed a small 
calcification just inferior to the medial malleolus of the 
left ankle, believed to represent an additional ossification 
center or old trauma.  There was nothing to suggest an acute 
injury.  An April 1997 outpatient treatment report notes that 
the veteran was seen following an ankle sprain.  Examination 
revealed moderate swelling and some tenderness along the 
medial malleolus.

In addition, the veteran underwent a VA orthopedic 
examination in December 1997.  The examination report notes 
the veteran's complaints of bilateral knee pain with 
activities such as going up and down stairs, jogging, 
running, or lifting heavy objects.  The examination report 
also notes the veteran's complaints of severe pain and 
locking in the left ankle from time to time.  The veteran 
indicated that he could not predict when these episodes would 
occur; he noted that the episodes occur 10 to 12 times a 
year.  Upon examination, the examiner stated that it was 
significant to note that the veteran was obese.  Examination 
of the knees revealed tenderness in the patellar tendon going 
into the tibial tuberosity.  There was no grinding.  Range of 
motion bilaterally was extension to 0 degrees and flexion to 
130 degrees.  The examiner stated that if the veteran were 
not so heavy, "he could probably flex [the knees] even more; 
however, he complain[ed] of significant pain" when this was 
attempted.  Upon locking the knees, there was a prominent 
increase in the infrapatellar bursa.  On the right side, this 
was described as "feel[ing] as if there were increased 
gelatinous material within the bursa itself"; this was 
somewhat tender to palpation.  Examination of the left ankle 
revealed no swelling or erythema.  Range of motion was 
dorsiflexion to 20 degrees and plantar flexion to 35 degrees.  
Inversion and eversion were noted to be within the normal 
limits of 10 and 20 degrees.  In response to the Board's 
request to comment on functional loss, the examiner stated:

This is a difficult question and comes 
into the realm of motivation.  One finds 
a lot of subjective symptoms here, and 
they are always difficult to evaluate.  
Objective findings are minimal.

The examiner further stated:

One would expect symptoms on [the 
veteran's] knees, just based on the 
obesity alone and the heaviness, but 
certainly the diagnosis that I entertain 
here is that of chondromalacia of each 
knee and patellar tendonitis.  Certainly, 
this could reduce [the veteran's] ability 
to perform heavy physical activity and 
sustained running.

I am asked to determine whether the knees 
and the left ankle exhibit a weakened 
movement or excessive fatigability.  
Again [the veteran] showed much 
reluctance in squatting down and standing 
up and how much of this was true and how 
much of it was painful is difficult for 
me to determine.  I think that there is 
some pain but perhaps not as much as is 
exaggerated.  We have given the range of 
motions.  If he is having true flare-ups 
of pain in his knees and ankles 
intermittently, this could limit his 
physical ability.

A July 1998 rating decision increased the rating for the 
veteran's left ankle disability from 0 percent to 10 percent, 
effective in July 1993.

Analysis

The veteran contends that his service-connected right knee, 
left knee, and left ankle disabilities are more disabling 
than currently evaluated.

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted claims that are plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Right and Left Knees

The veteran is currently assigned a rating of 10 percent for 
each knee under Diagnostic Code 5257, other impairment of the 
knee.  A 10 percent rating requires slight recurrent 
subluxation or lateral instability; a 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability; a 30 percent rating requires severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).

In addition, applicable regulation provides that a knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of the leg limited to 
60 degrees warrants a noncompensable rating, flexion limited 
to 45 degrees warrants a 10 percent rating, flexion limited 
to 30 degrees warrants a 20 percent rating, and flexion 
limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  The rating 
schedule also provides that extension limited to 5 degrees 
warrants a noncompensable rating, extension limited to 10 
degrees warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, and extension limited 
to 20 degrees warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1998).  Flexion of the knee to 
140 degrees is considered full and extension to 0 degrees is 
considered full.  See 38 C.F.R. § 4.71, Plate II.  Functional 
loss, which is the inability to perform the normal working 
movements of the body within normal limits, specifically due 
to pain and weakness on motion, should be considered in 
addition to the criteria set forth in the appropriate 
Diagnostic Codes of the Schedule when ascertaining the 
severity of musculoskeletal disabilities.  38 C.F.R. § 4.40 
(1998); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Initially, it is noted that complaints and findings are 
essentially the same for both knees, so no attempt will be 
made to discuss the knees individually, although each knee 
must be rated on a separate basis.  The Board concludes that 
the veteran's current evaluations of 10 percent fully 
contemplate the level of disability due to his service-
connected knee disabilities.  The evidence of record shows 
that all examination reports and treatment records are 
negative for findings of subluxation or lateral instability 
in the knees.  In order to meet the criteria for a 20 percent 
evaluation under Diagnostic Code 5257, the veteran would have 
to show at least moderate recurrent subluxation or lateral 
instability.  This is clearly not the case.

Furthermore, the VA examination reports all fail to disclose 
any objective findings of flexion or extension of the knees 
that would even meet the criteria for a compensable rating.  
See Codes 5260 and 5261.  A 1996 Board Remand requested that 
a VA examiner assess the degree of the veteran's functional 
loss, if any, due to pain, weakened movement, excess 
fatigability, or incoordination, and to express these factors 
in terms of additional loss of motion or ankylosis; however, 
the VA examiner concluded in 1997 that such functional loss 
was difficult to determine.  In other words, it is clear that 
the examiner thought that such as assessment was not 
feasible.  The examiner did indicate that objective findings 
were "minimal" and that there was some pain "but perhaps 
not as much as [was] exaggerated."  Under the circumstances, 
the Board concludes that the preponderance of the evidence is 
against the claim for a rating greater than 10 percent for 
the veteran's service-connected right knee disability.  
Likewise, the preponderance of evidence is against the claim 
for a rating greater than 10 percent for the veteran's 
service-connected left knee disability.

The Board has considered the effect of pain in rating the 
veteran's service connected knee disabilities.  Although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  From a functional point of view, it 
is clear that the complaints of pain are not reflective of a 
higher rating.  In other words, the pain complaints are not 
supported by adequate pathology as set forth in § 4.40.

Accordingly, the Board concludes that even with consideration 
of 38 C.F.R. § 4.7, the criteria for a disability rating 
higher than 10 percent for either knee disability are not 
met.  The Board also has considered whether the veteran is 
entitled to "staged" ratings for his right and left knee 
disabilities, as prescribed by in Fenderson.  However, at no 
time does the evidence show entitlement to a rating higher 
than the 10 percent schedular ratings assigned for each knee.  
The ratings described above reflect the greatest degree of 
disability shown by the record; thus, staged ratings are not 
for application.

Left Ankle

The veteran is currently assigned a rating of 10 percent 
under Diagnostic Code 5271, limited motion of the ankle.  
Under the applicable criteria, moderate limitation of motion 
of the ankle warrants a 10 percent evaluation, and marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  
Dorsiflexion of the ankle to 20 degrees is considered full 
and plantar flexion to 45 degrees is considered full.  See 
38 C.F.R. § 4.71, Plate II.

In this case, the objective manifestations in the record do 
not support the veteran's contentions of entitlement to an 
increased rating.  The evidence of record shows that the 
veteran's ankle disability is manifested by not more than 
moderate limitation of motion.  Specifically, a September 
1993 VA examination report notes range of motion as 10 
degrees of dorsiflexion and 45 degrees of plantar flexion.  A 
December 1995 VA examination report notes range of motion as 
10 degrees of dorsiflexion and 40 degrees of plantar flexion.  
A December 1997 VA examination report notes range of motion 
as 20 degrees of dorsiflexion and 35 degrees of plantar 
flexion.  In order to meet the criteria for a 20 percent 
evaluation under Diagnostic Code 5271, the veteran would have 
to show at least marked limitation of motion of the left 
ankle.  Comparing the ranges of motion shown with the norms, 
it is clear that the veteran is only lacking a few degrees of 
motion, which does not approach marked restriction.

In DeLuca, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that 38 C.F.R. §§ 4.40, 4.45 
(1998) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (1998), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, supra.  In describing functional 
impairment in the December 1997 VA orthopedic examination, 
the examiner stated that functional loss was difficult to 
determine.  In other words, it is clear that the examiner 
thought that such as assessment was not feasible.  The 
examiner did indicate that objective findings were 
"minimal" and that there was some pain "but perhaps not as 
much as [was] exaggerated."  Under the circumstances, the 
Board concludes that the objective findings of functional 
limitations are clearly contemplated in the 10 percent rating 
now in effect and that the preponderance of the evidence is 
against the claim for a rating greater than 10 percent for 
the veteran's service-connected left ankle disability.  

The Board has considered the effect of pain in rating the 
veteran's disability.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon, supra.  In 
addition, the Board notes that significantly disabling pain 
has not been objectively verified with the examiner noting at 
the December 1997 examination that the complaints of pain 
were out of proportion to physical examination.  In other 
words, the pain complaints are not supported by adequate 
pathology as set forth in § 4.40.  Thus, in the absence of 
any ratable increase in the severity of the left ankle 
disability, the Board finds that the 10 percent evaluation 
assigned adequately compensates the appellant for the level 
of his pain.

Accordingly, the Board concludes that even with consideration 
of 38 C.F.R. § 4.7, the criteria for a disability rating 
higher than 10 percent for a left ankle disability are not 
met.  The Board also has considered whether the veteran is 
entitled to a "staged" rating for his left ankle 
disability, as prescribed by in Fenderson.  However, at no 
time does the evidence show entitlement to a rating higher 
than the 10 percent schedular rating assigned for the left 
ankle.  The rating described above reflects the greatest 
degree of disability shown by the record; thus, staged 
ratings are not for application.


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee is denied.

Entitlement to a rating in excess of 10 percent for status 
post fracture of the left ankle is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

